

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.




[cumminsca01.jpg]














Key Employee Stock Investment Plan (“KESIP”)
And Handbook




























The date of this document is June 17, 2014.







KESIP Handbook                        1 of 13







--------------------------------------------------------------------------------






Contents
Page
Title and Purpose of the Plan
3
Eligibility
3
Plan Overview
3
Purchases and Sales
4
 
• Limits on Purchases and Sales
4
 
• Share Pricing
4
 
• Options Granted On Purchase of Shares
5
Loans
6
 
• Loan Limits
6
 
• Loan Terms
6
 
• Loan Repayment
7
Procedures for Transactions
8
 
• Purchasing Shares
8
 
• Paying Off the Loan Balance
9
 
• Selling Shares
10
Responsibilities of Participants and the Plan
10
 
• Participants must
10
 
• A Plan Representative will
10
Other Provisions
11






KESIP Handbook                        2 of 13







--------------------------------------------------------------------------------




TITLE AND PURPOSE OF THE PLAN
This Cummins Inc. Key Employee Stock Investment Plan (the “Plan” or “KESIP”) is
intended to encourage key employees of Cummins Inc. and its subsidiaries
(collectively, the “Company”) to own shares of Cummins Inc. common stock, par
value $2.50 per share (“Stock” or “Shares”). Through such ownership, the Plan is
expected to benefit the Company by attracting and retaining the best available
talent and more closely aligning the interests of its key employees with those
of its shareholders.
ELIGIBILITY
Eligible employees of the Company are those who are:
•
On the U.S. payroll, either in or outside the U.S.;

•
In Compensation Class 4 or 5 or its equivalent; and

•
Not officers of the Company.

In addition, employees of North American distributorships acquired by the
Company in 2013 or subsequent years are not eligible to participate in the Plan
until such time as the distributorship has been integrated, as determined by the
Company in its sole discretion, into Cummins Inc. Employees who meet the
specified requirements are eligible to participate to the extent permitted by
applicable law (such employees who participate, “Participants”). The KESIP Plan
Administrator will notify employees who become eligible to participate of their
eligibility.
A Participant will cease to be eligible to purchase Shares under the Plan if at
any time he or she no longer meets all of the requirements described above. As
described in the section titled “LOANS – Loan Repayment” below, employees who
become officers of the Company are no longer eligible to participate.
PLAN OVERVIEW
•
Participants may obtain funds (up to the established loan limit) to purchase
Stock through a loan from the Company. Loan proceeds are to be used solely and
immediately for the purchase of Stock.

•
Participants will receive a non-qualified stock option exercisable for 50 Shares
for every even block of 100 KESIP Shares purchased.

•
Participants receive dividends on purchased Shares during the term of the loan
and are entitled to vote the Shares.

•
Subject to Plan limitations, the Participant may sell Shares to the Company, in
which case he or she will receive the sale proceeds, reduced by the outstanding
loan balance, including accrued interest. The Company handles the transaction
with no brokerage fees charged to the Participant.

•
The Plan is administered by the KESIP Plan Administrator. Participants may use
the addresses and telephone numbers indicated in the Appendix titled “Contact
List” to obtain additional information about the Plan and its administrator.










KESIP Handbook                        3 of 13







--------------------------------------------------------------------------------




PURCHASES AND SALES
Limits on Purchases and Sales
•
A Participant may purchase Shares immediately upon becoming informed of
eligibility.

•
A Participant will remain eligible to purchase Shares, subject to the conditions
and limitations in the Plan, until he or she no longer meets all of the
requirements for participation in the Plan.

•
A Participant may not sell Shares purchased under the Plan within six months of
the purchase.

•
A Participant may not purchase Shares under the Plan within six months after
selling Shares acquired under the Plan.

•
A Participant may not purchase or sell Shares under the Plan during a “blackout
period.”

“Blackout periods” are based on the Company’s Accounting Calendar and its
earnings release date(s).
The dates for the blackout periods are posted on MyCummins
(http://mycummins.cummins.com/wps/portal/EmployeePortal/OurCompany/CorporateFunctions/LegalSelfService/InsiderTrading).
Posted dates are subject to change without advance notice.
Blackout periods may also occur at the discretion of the Company’s Vice
President - General Counsel. Participants will be notified if this is the case
when they request a purchase or sale.
Share Pricing
•
Purchases:

•
Purchases are made at the closing price on the New York Stock Exchange on the
last trading day preceding the day on which the Participant’s request to
purchase is treated as received. The purchase may be rescinded in the
Committee’s discretion, however, if all required paperwork is not subsequently
signed and returned as directed.

•
If the request to purchase is made on a day on which the New York Stock Exchange
is closed, the purchase price will be determined as though the request had been
made on the prior trading day. For example, if the request was received on a
Saturday, the price will be set as though the request was received on the prior
Friday -- at Thursday’s closing price.




KESIP Handbook                        4 of 13







--------------------------------------------------------------------------------




•
Requests to purchase are treated as received on a trading day if they are
received before midnight, Columbus, Indiana time on such day. Requests received
at or after midnight on a trading day are treated as received on the following
trading day.

•
Sales:

•
Shares are sold at the closing price on the New York Stock Exchange on the day
on which the request to sell is treated as received.

•
If the request to sell is made on a day on which the New York Stock Exchange is
closed, the selling price will be determined as though the request had been made
on the prior trading day. For example, if the request was received on a
Saturday, the price will be set as though the request was received on the prior
Friday -- at Friday’s closing price.

•
Requests to sell are treated as received on a trading day if they are received
before midnight, Columbus, Indiana time on such day. Requests received at or
after midnight on a trading day are treated as received on the following trading
day.

Options Granted On Purchase of Shares
•
Participants will receive a non-qualified stock option exercisable for 50 Shares
for every even block of 100 KESIP Shares purchased (without proration or
aggregation for purchases of less than even 100 share increments).

•
The options will be issued pursuant to the Company’s shareholder approved stock
option plan, will be evidenced by the Company’s form option award agreement and
subject to the terms and conditions (other than vesting) set forth in the option
award agreement, will have an exercise price equal to the fair market value
(closing sale price on date of KESIP purchase) of the underlying Shares, as
determined pursuant to that plan, and will vest immediately.

•
Any excess of the fair market value of the Shares underlying these options over
the exercise price per Share at the time of exercise will generally be ordinary
income for Federal income tax purposes, and any gain or loss on the subsequent
sale of the Shares acquired on exercise will generally be treated as capital
gain or loss, as applicable. Participants should refer to the prospectus for the
Company’s registered stock option plan for additional description of the tax
treatment of the stock options.














KESIP Handbook                        5 of 13







--------------------------------------------------------------------------------




LOANS
Loan Limits
•
Each Participant has a maximum loan limit:

•
Participants in Compensation Class 4 (salary grades 10, 11, and 27) or its
equivalent may borrow up to 25% of their annual base salary (determined as of
the time the loan is made).

•
Participants in Compensation Class 5 (salary grades 12 and 13) or its equivalent
may borrow up to 50% of their annual base salary (determined as of the time the
loan is made).

•
A Participant may have more than one loan at a time, but the Participant’s total
outstanding loans may not exceed his or her maximum loan limit.

•
If the maximum loan limit is exceeded because of a reduction in annual base
salary, the Participant’s loans outstanding at the time will not be affected but
the Participant will not be eligible for additional loans above his or her new
maximum loan limit.

•
Excluding the one-time extension described below, loans may not be “refinanced”
to take advantage of lower interest rates.

Loan Terms
•
Loans bear interest at a rate based on IRS guidelines for employee loans, or
such other rates as may be selected by the Board of Directors of Cummins Inc.
(the “Board of Directors) or its Compensation Committee (the “Committee”) from
time to time. Current interest rates for KESIP purchases can be obtained by
contacting the KESIP Plan Administrator on Lotus Notes.

•
Loans have a five-year term. Subject to certain restrictions, a Participant may
extend a loan at the end of the original term for an additional five years, if
he or she has not sold the Shares purchased with the loan proceeds. The interest
rate during the second five-year term will be fixed at the beginning of that
term. The maximum total loan period for any purchase is ten years.

•
Loans are secured by the Shares purchased with the loan proceeds and are fully
recourse against Participants. The secured Shares will be held as collateral in
the custody of the Company or a third party administrator designated by the
Company, and may not be assigned, sold, transferred, hypothecated or otherwise
disposed of other than by a sale permitted by the Plan, until the loan is
repaid. If the value of the Shares purchased with the loan proceeds is less than
the outstanding loan balance when Shares are sold, the shortfall is the personal
responsibility of the Participant at the time the loan is due.




KESIP Handbook                        6 of 13







--------------------------------------------------------------------------------




•
If the Company pays a stock dividend on, or effects a stock split with respect
to, any of its Shares pledged as security pursuant to a loan, the pledge related
to the loan will extend to the Shares issued in payment of such stock dividend
or to effect such stock split.

•
If the Shares held as collateral security pursuant to a loan are changed or
reclassified as a result of any charter amendment, recapitalization,
reorganization, merger, consolidation, sale of assets or similar transaction,
the changed or reclassified Shares or other assets or both received as a result
of such transaction will be substituted for the Shares so pledged, and the
Participant will deliver promptly to the Company certificates (if any) issued to
represent the Shares so changed or reclassified and any such other assets,
together with a properly executed stock power. If rights to subscribe for or
purchase stock or other securities are issued with respect to Shares held as
collateral security pursuant to a loan, such rights will belong to the
Participant free from pledge.

•
Notwithstanding anything to the contrary in this Plan, the terms of all loans
shall comply with (or, if necessary, be amended to comply with) applicable
credit and other regulations, if any, then in effect and issued or enacted by
governmental authority having jurisdiction, including Regulation G of the Board
of Governors of the Federal Reserve System if such Regulation is then in effect.

Loan Repayment
•
Payments are made via payroll deduction. During any period in which a U.S.
payroll Participant is on unpaid leave, he or she will make loan payments on a
quarterly basis.

•
Participants may choose when a loan is incurred whether they will pay both
principal and interest during the term of the loan or interest only until the
loan becomes due and payable in full.

•
Any loan is due and payable in full, with any and all interest to the date of
repayment, upon the earliest of (i) the sale of the Shares that were purchased
with the loan proceeds (ii) the expiration of the term of the loan, (iii) the
date the Participant’s employment ceases and (iv) the date the Participant is
removed from a United States payroll. The timing of the repayment is determined
as follows:

•
Payment is due and payable either:

•
Immediately upon the sale of the Shares that were purchased with the loan
proceeds or upon the expiration of the term of a loan, or

•
If the Participant has been removed from a United States payroll, by the end of
a 30-day grace period following the date or removal, or

•
If the Participant’s employment has terminated, by (1) the end of a 30-day grace
period following the termination date, if the Participant is not receiving
severance in the form of salary continuation, or (2) the next-to-the-last month




KESIP Handbook                        7 of 13







--------------------------------------------------------------------------------




of the severance period, in the case of a Participant who receives severance in
the form of salary continuation.
•
If the Participant’s employment ceases due to the Participant’s death, the
Committee in its discretion may permit the Participant’s estate or personal
representative to continue repayment of the loan in installments.

•
If a loan has not been repaid before it becomes due and payable in full, the
Shares purchased with the loan proceeds will be sold, the proceeds of the sale
will be applied to repayment of the loan and any shortfall of proceeds to loan
balance, including any accrued interest, will be due and payable immediately by
the Participant. If a Participant is receiving severance on a salary continuance
basis, and the loan has not been retired by the next to last month of the
severance, the Shares will be sold at that time and any shortfall of proceeds to
loan balance will be deducted from the last month of severance payment.
(Interest will continue to accrue and be payable on the same basis as when the
Participant was active (for example, semimonthly or quarterly).) If the last
month of severance payment is not sufficient to cover the shortfall, the
remaining shortfall will be due and payable immediately by the Participant.

•
Because this Plan is not available to Company officers, if a Participant becomes
an executive (Section 16) officer at the time he or she has a loan outstanding
under this Plan, the Participant must repay the loan immediately. If a
Participant becomes an non-executive officer (not a Section 16 officer) at the
time he or she has a loan outstanding, the Participant will have six months to
repay the loan. The Company has the authority to take any actions it deems
appropriate under this section to ensure that the loans are repaid without a
negative financial impact on the Participant.

•
The Company’s Vice President – Human Resources, or another employee designated
by the Vice President – Human Resources, will have the authority to modify the
preceding loan repayment provisions in individual circumstances as he or she
deems appropriate.

PROCEDURES FOR TRANSACTIONS
Purchasing Shares
•
The Participant completes the “KESIP SHARE PURCHASE” form and sends it via his
or her Cummins Lotus Notes e-mail account to the KESIP Plan Administrator. If a
Participant wants to find out his remaining available loan amount, he should
contact the KESIP Plan Administrator via his or her Cummins Lotus Notes e-mail
account.

•
A Plan representative will acknowledge the request via Lotus Notes by the end of
the following business day (or, if the request is received on a holiday or other
nonwork day, by the end of the second following business day).

•
The Company will set up payroll deductions to start the next available payroll
period. A Plan representative will send loan paperwork to the Participant for
signature. The papers




KESIP Handbook                        8 of 13







--------------------------------------------------------------------------------




must be signed and returned as indicated, and may include any pledge
arrangements that the Company determines are appropriate to provide for
security.
•
A Plan representative will request that the Company’s transfer agent make an
appropriate book-entry registration evidencing the purchased Shares, subject to
such stop-transfer orders and other restrictions deemed appropriate by the Plan
Administrator to reflect the terms of the Plan and the Shares. The Shares will
be held as collateral for the loan until the loan is paid in full or until the
Shares are sold, and the Participant will complete any authorizations that the
Company determines are appropriate to provide for the collateralization.

Paying Off the Loan Balance
•
The balance of any outstanding loan must be paid in full, with interest to the
date of repayment, when the loan becomes due and payable upon the earliest of
the events described above (including upon the sale of the Shares that were
purchased with the loan proceeds, in which case the sale proceeds will be
applied automatically to repayment of the loan).

•
The Participant may voluntarily repay the balance on any or all of his or her
outstanding loans at any time (without prepayment charge or penalty, other than
accrued interest due). Each loan must be paid in full.

•
To pay off a loan balance, the Participant completes the “KESIP LOAN PAYOFF”
form and sends it by e-mail to the KESIP Plan Administrator.

•
A Plan representative will acknowledge the request via Lotus Notes by the end of
the following business day (or, if the request is received on a holiday or other
nonwork day, by the end of the second following business day).

•
A Plan representative calculates the loan payoff amount and notifies the
Participant of the amount and when the Participant’s check must be received to
avoid further interest from accruing.

•
The Participant will make check payable to “Cummins Business Services” and send
it to Sr. Compensation Analyst, 2931 Elm Hill Pike, Nashville, Tennessee 37214.
The Participant’s check must be received by the date indicated, or additional
interest payments will be due.

•
Upon receipt of payment in full for the entire outstanding loan balance,
including all interest accrued to the date of repayment, a Plan representative
will release the Shares from collateral and instruct the transfer agent to
remove the applicable stop-transfer orders and other restrictions from the
book-entry evidencing the Shares (provided that the Shares will not be released
sooner than six months after purchase unless the Participant’s eligibility has
ended).

•
Loans are otherwise fully recourse against the Participant, which means that, if
the value of the Shares purchased with the loan proceeds is less than the
outstanding loan balance when




KESIP Handbook                        9 of 13







--------------------------------------------------------------------------------




Shares are sold, the shortfall is the personal responsibility of the Participant
at the time the loan is due.
Selling Shares
•
The Participant completes the “KESIP SHARE SALE” form and sends it by e-mail to
the KESIP Plan Administrator.

•
A Plan representative will:

•
Acknowledge the request;

•
Apply the proceeds of the sale of the Shares to any outstanding balance,
including all interest accrued to the date of repayment, on the loan used to
purchase the Shares; and

•
Send the Participant a check (or make direct deposit, if applicable), if the
Participant is owed money from the transaction, or notify the Participant if he
or she owes the Company as a result of the transaction.

RESPONSIBILITIES OF PARTICIPANTS AND THE PLAN
Participants must:
•
Submit transaction requests by Lotus Notes to the KESIP Plan Administrator.

•
Sign and return paperwork as directed within ten (10) business days of receiving
it.

•
Track and report gains or losses for tax purposes.

•
Make loan payments or repayments on time and as required by the Plan.

•
Pay loan balances when he or she ceases to be eligible (terminates, retires or
moves off of an eligible payroll) or sells Shares.

A Plan Representative will:
•
Acknowledge the receipt of transaction requests by the end of the following
business day (or, if the request is received on a holiday or other non-work day,
by the end of the second following business day).

•
Reflect the date of the transaction request in the purchase price of Shares.

•
Send completed paperwork to the Participant for signature.

Send year-end statements of interest paid and other required information for tax
records by January 31 of the following year.





KESIP Handbook                        10 of 13







--------------------------------------------------------------------------------




OTHER PROVISIONS
•
This document serves as the Plan and prospectus. It amends and restates all
prior plan documents and all handbooks relating to the Plan in their entirety
and governs all outstanding KESIP loans and all future KESIP transactions.

•
Shares to be offered to Participants may consist, in whole or in part, of
authorized but unissued Shares or Shares held in treasury. An aggregate of
540,000 Shares are reserved for issuance under the Plan (excluding options,
which will be issued pursuant to Cummins Inc.’s shareholder approved stock
option plan), subject to proportionate adjustment in the event of any change in
the Shares by reason of a stock split, stock dividend, combination or
reclassification of Shares, recapitalization, split-up, spin-off, dividend other
than a regular quarterly cash dividend, separation, reorganization, liquidation,
merger, consolidation or similar event, that results in an adjustment in the
number of Shares reserved under the Company’s equity incentive or similar plan
in place at the time of such change pursuant to the terms of such plan; and
provided that Shares that are repurchased by the Company shall again be
available for issuance hereunder.

•
The Board of Directors or the Committee at any time may make any changes in the
Plan, and in any agreements subsequently entered into hereunder, as they may
deem necessary or advisable. No such amendment may, however (1) reduce the price
at which Shares are to be sold to employees under the Plan, or (2) extend the
period for the completion of payment for Shares purchased by employees or of
loans under the Plan, without shareholder consent. Amendments to option award
agreements entered into with respect to options granted in conjunction with the
purchase of Shares hereunder will be governed by the terms of Cummins Inc.’s
shareholder approved stock option plan pursuant to which such options are
granted. The Vice President – Human Resources of the Company or any other
appropriate officer is authorized to make appropriate amendments to the Plan
except to the extent that applicable law, regulation or listing standards
require that any such amendment be made only by the Board of Directors or the
Committee. Additionally, and subject to the limits described in the preceding
sentences, the Board of Directors, the Committee, the Vice President – Human
Resources of the Company or any other authorized officer of the Company may from
time to time adopt rules, procedures and guidelines for the interpretation,
implementation and operation of the Plan. Neither the termination of the Plan
nor any amendment thereof will materially adversely affect any then existing
written arrangement entered into under the Plan without the consent of the
Participant.

•
The Plan became effective on October 15, 2012, the date when it was approved by
the Committee. No employee or other person shall have any rights in or under the
Plan except as expressly granted in an agreement entered into pursuant to the
terms thereof.

•
The Plan will expire when all Shares reserved for issuance hereunder have been
issued or earlier at the option of the Board of Directors or the Committee. Upon
expiration of the Plan, no further Shares may be sold to Participants, but the
Plan will continue in effect for the purpose of collecting installments
remaining due on Shares previously purchased and allowing Participants to sell
Shares previously acquired.




KESIP Handbook                        11 of 13







--------------------------------------------------------------------------------




•
The Company files annual, quarterly and current reports, proxy statements and
other information with the Securities and Exchange Commission (the “SEC”).
Anyone may read and copy any reports, statements or other information on file at
the SEC’s public reference room in Washington D.C., and may call the SEC at 1
800 SEC 0330 for further information on the public reference room. The Company’s
SEC filings are also available to the public on the SEC’s web site located at
http://www.sec.gov.

•
The Company has filed a Registration Statement on Form S-8 under the Securities
Act of 1933 with the SEC covering the Shares issuable under the Plan. This
document contains some information concerning the Company, the Shares and the
Plan, but does not contain all of the information set forth in the Registration
Statement and its exhibits. The Company will provide without charge, upon
written or oral request, copies of the documents incorporated by reference in
Item 3 of Part II of the Registration Statement, which include the Company’s
periodic filings made with the SEC. The Company incorporates these periodic
filings by reference into this document. The Company will also provide without
charge, upon written or oral request, copies of all other documents it is
required to deliver under Rule 428(b) under the Securities Act of 1933. These
requests and other requests for additional information regarding the Plan and
the Committee should be directed to the KESIP Plan Administrator listed in the
Appendix under the heading “Contact List.”

•
The following is a general discussion of the current U.S. federal income tax
consequences of purchasing or selling Shares under the Plan, is not intended to
be complete and is subject to change. State and local tax treatment (including
tax treatment in countries outside the U.S.) may vary from the U.S. federal
income tax treatment discussed below and is not discussed in this summary. The
summary also does not describe the tax consequences associated with the stock
options discussed below under the heading “PURCHASES AND SALES – Share Pricing –
Purchases,” which are addressed in the prospectus for the Company’s registered
stock option plan. Participants should consult their tax advisors about their
particular transactions in connection with the Plan.

•
There will be no tax recognized by the Participant when the Participant obtains
the loan and purchases the Shares.

•
In general, Participants will have a taxable gain or loss in the year in which
they dispose of any of the Shares acquired under the Plan. A “disposition”
generally includes any transfer of legal title, including a transfer by sale,
exchange or gift, but may not include a transfer to a Participant’s spouse, a
transfer into community property with a Participant’s spouse or a transfer into
joint ownership with right of survivorship if the Participant remains one of the
joint owners. Gains or losses resulting from dispositions of Shares acquired
under the Plan will generally be treated as capital gains and losses (short- or
long-term, depending on the length of time the Participant has held the Shares)
to Participants for personal income tax purposes.

•
The Company does not intend to withhold any amounts for taxes in connection with
purchases or sales of Shares under the Plan. Participant compensation that is
applied to purchase Shares or pay interest via payroll deduction is subject to
all taxes normally




KESIP Handbook                        12 of 13







--------------------------------------------------------------------------------




applicable to Participant compensation, including federal, state and local
income taxes and Social Security taxes, and the amounts applied to the loan
principal or interest will be after-tax dollars. The purchase and sale of Shares
under the Plan generally has no tax consequences for the Company.
•
Participants will receive details necessary for completing their Schedule D tax
form. The details will be included with their annual “KESIP Activity” report.

•
The Plan is not required to be qualified under Section 401(a) of the Internal
Revenue Code of 1986 and is not subject to the provisions of the Employee
Retirement Income Security Act of 1974, commonly known as ERISA.

•
The Company may, as a condition of accepting any purchase of Shares, require the
purchasing Participant to represent to the Company that he or she is purchasing
the Shares for investment and not with a view to resale or distribution.



* * *
This Restatement of the Cummins Inc. Key Employee Stock Investment Plan has been
signed by the Company’s duly authorized officer, acting on behalf of the
Company, on this 17th day of June, 2014.
CUMMINS INC.




By:    /s/ Jill E. Cook__            
Name:    Jill E. Cook
Title:    Vice President — Human Resources







KESIP Handbook                        13 of 13





